IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 44146

STATE OF IDAHO,                                  )   2017 Unpublished Opinion No. 312
                                                 )
       Plaintiff-Respondent,                     )   Filed: January 13, 2017
                                                 )
v.                                               )   Stephen W. Kenyon, Clerk
                                                 )
RICHARD T. BECK,                                 )   THIS IS AN UNPUBLISHED
                                                 )   OPINION AND SHALL NOT
       Defendant-Appellant.                      )   BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Shoshone County. Hon. Scott L. Wayman, District Judge.

       Amended judgment revoking probation and executing underlying sentence,
       affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Andrea W. Reynolds,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Richard T. Beck pled guilty to possession of a controlled substance in jail. I.C. § 18-
2510(3)(c). The district court sentenced Beck to a unified term of four years with one and one-
half years determinate, but after a period of retained jurisdiction, suspended the sentence and
placed Beck on supervised probation for a period of two years. Subsequently, Beck admitted to
violating the terms of the probation, and the district court continued him on probation. Several
months later, Beck again admitted to violating the probation and the district court revoked
Beck’s probation, executed the underlying sentence, and again retained jurisdiction.       Beck
appeals, contending that the district court abused its discretion in revoking probation.

                                                 1
       It is within the trial court’s discretion to revoke probation if any of the terms and
conditions of the probation have been violated. I.C. §§ 19-2603, 20-222; State v. Beckett, 122
Idaho 324, 325, 834 P.2d 326, 327 (Ct. App. 1992); State v. Adams, 115 Idaho 1053, 1054, 772
P.2d 260, 261 (Ct. App. 1989); State v. Hass, 114 Idaho 554, 558, 758 P.2d 713, 717 (Ct. App.
1988). In determining whether to revoke probation a court must examine whether the probation
is achieving the goal of rehabilitation and consistent with the protection of society. State v.
Upton, 127 Idaho 274, 275, 899 P.2d 984, 985 (Ct. App. 1995); Beckett, 122 Idaho at 325, 834
P.2d at 327; Hass, 114 Idaho at 558, 758 P.2d at 717. The court may, after a probation violation
has been established, order that the suspended sentence be executed or, in the alternative, the
court is authorized under I.C.R. 35 to reduce the sentence. Beckett, 122 Idaho at 325, 834 P.2d at
327; State v. Marks, 116 Idaho 976, 977, 783 P.2d 315, 316 (Ct. App. 1989). The court may also
order a period of retained jurisdiction. I.C. § 19-2601. A decision to revoke probation will be
disturbed on appeal only upon a showing that the trial court abused its discretion. Beckett, 122
Idaho at 325, 834 P.2d at 327. In reviewing the propriety of a probation revocation, the focus of
the inquiry is the conduct underlying the trial court’s decision to revoke probation. State v.
Morgan, 153 Idaho 618, 621, 288 P.3d 835, 838 (Ct. App. 2012). Thus, this Court will consider
the elements of the record before the trial court relevant to the revocation of probation issues
which are properly made part of the record on appeal. Id.
       Applying the foregoing standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion by revoking probation. Therefore, the amended
judgment revoking probation and directing execution of Beck’s previously suspended sentence is
affirmed.




                                                2